AO 72A
(Rev. 8/82)

 

 

Case 5:19-cv-00088-LGW-BWC Document 13 Filed 12/28/20 Page 1 of 1

Jn the Gnited States District Court
Por the Southern District of Georgia

Waycross Dibviston
ROBERT EARL DAW, "
*
Plaintiff, i CIVIL ACTION NO.: 5:19-cv-88
*
Vv. *
*
UNITED STATES OF AMERICA, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Plaintiff did not file Objections
to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court. The Court
DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to
CLOSE this case and enter the appropriate judgment of dismissal,
and DENIES Plaintiff in forma pguperis statugs/on appeal.

SO ORDERED, this

 

 

HON. LISA GODBEY WOOD, JUDGE
IT STATES DISTRICT COURT
S ERN DISTRICT OF GEORGIA

 
